                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 WESTERN DIVISION


MARILYN LENISE HUBBARD                                                          PLAINTIFF


VS.                            CASE NO. 4:18CV00697 KGB/PSH


NANCY A. BERRYHILL, Acting Commissioner,
    Social Security Administration                                             DEFENDANT



                            FINDINGS AND RECOMMENDATION

                                         INSTRUCTIONS

       The following recommended disposition has been sent to United States District Judge

Kristine G. Baker. You may file written objections to all or part of this Recommendation. If you

do so, those objections must: (1) specifically explain the factual and/or legal basis for your

objection; and (2) be received by the Clerk of this Court Clerk within fourteen (14) days of this

Recommendation. By not objecting, you may waive the right to appeal questions of fact.



                                          DISPOSITION

      Plaintiff Marilyn Lenise Hubbard (“Hubbard”), in her appeal of the final decision of the

Commissioner of the Social Security Administration (defendant “Berryhill”) to deny her claim for

Disability Insurance benefits (DIB) and supplemental security income (SSI), contends the

Administrative Law Judge (“ALJ”) erred: (1) by failing to consider all of her impairments in

combination; (2) in his analysis and credibility findings regarding her subjective allegations of pain;


                                                  1
(3) by finding she had the residual functional capacity (“RFC”) to perform her past relevant work;

(4) by finding she had the RFC to perform a limited range of light work; and (5) by failing to fully

and fairly develop the medical record. The parties have ably summarized the medical records and

the testimony given at the administrative hearing conducted on November 20, 2017. (Tr. 32-55).

The Court has carefully reviewed the record to determine whether there is substantial evidence in

the administrative record to support Berryhill’s decision. 42 U.S.C. § 405(g). The relevant period

under consideration is from May 31, 2015, the date of alleged onset, through February 8, 2018, when

the ALJ ruled against Hubbard.

       The Administrative Hearing:

       Hubbard was 57 years old at the time of the administrative hearing. She testified that she

had a tenth grade education with additional training as a nurse’s aide and clerk typist. Hubbard, who

was 5'5" tall and weighed 130 pounds, lived with her 14 year old son. She stated she had a current

driver’s license and drove short distances. The ALJ commented on Hubbard’s excellent work

history as a housekeeping cleaner. She stated she last worked in 2005, resigning from her job

because her back would go out, she could not be on her legs, and her “hands wouldn’t function.”

(Tr. 40). Hubbard indicated she takes high blood pressure medication, Zoloft, Naproxen, and two

other medications to calm her nerves. These medications help, and they have no significant side

effects, according to Hubbard. She testified she could tend to her personal hygiene, help with

laundry and meals, manage her medications, and handle finances. Hubbard said her daughter

assisted her with shopping chores. As for daily activities, she stated she walks around in the house

and tends to little chores. She said she attends church when it is not too cold. She described carpal

tunnel syndrome (“CTS”) surgery in August 2015, followed by a second CTS surgery in September


                                                 2
2015. Despite these surgeries, Hubbard testified that she struggles with holding a heavy coffee cup,

with buttons and zippers, and with combing her hair. Hubbard noted that a treating physician, Dr.

Voinea (“Voinea”) diagnosed her with lupus, fibromyalgia, and rheumatoid arthritis, and that her

joints hurt “very bad.” (Tr. 48). This pain affects her ability to stand or walk, according to Hubbard.

(Tr. 37-50).

       Kola Brown (“Brown”), a vocational expert, testified that Hubbard’s past relevant work was

as a housekeeping cleaner, a light, unskilled job. The ALJ posed a hypothetical question to Brown,

asking him to assume a worker of Hubbard’s age, education, and experience, who could perform

light work but only occasionally stoop and not be exposed to hazards, and could frequently handle

and occasionally finger. In addition, the work would be limited to simple, routine, repetitive task

jobs, with simple, direct, concrete supervision, and the job would have a specific vocational

preparation (“SVP”) of one or two where tasks are learned within 30 days. Brown stated such a

worker could perform Hubbard’s past relevant work, as well as the jobs of inspector or hand

packager. The ALJ then altered the hypothetical, adding in depression and anxiety causing the

worker to be off-task 25% of the time and to miss work at least 3 days a month. Brown opined that

such a worker would not be able to perform full time competitive work. In response to questions

from Hubbard’s attorney, Brown stated that a worker who could only occasionally reach, handle,

and finger could not perform Hubbard’s past relevant work, nor could a worker limited to standing

6 hours, sitting/standing 2 hours, and sitting 6 hours a day. (Tr. 50-53).

       ALJ’s Decision:

       In his February 8, 2018, decision, the ALJ determined Hubbard had the following severe

impairments: fibromyalgia syndrome, arthropathy, CTS, systemic lupus erythematosus, generalized


                                                  3
anxiety, and depressive disorder. The ALJ found Hubbard did not meet any Listing, and specifically

mentioned Listings 1.02, 11.14, 14.02, 12.04, and 12.06. The ALJ considered the “paragraph B”

criteria, finding Hubbard had a mild limitation in understanding, remembering, or applying, a mild

limitation in interacting with others, a mild limitation for adapting or managing one’s self, and a

moderate limitation with regard to concentrating, persisting, or maintaining pace. The ALJ found

that Hubbard had the RFC to perform light work, except that she could perform no more than

frequent handling and fingering duties, no more than occasional stooping, and could have no

exposure to hazards. Further, the ALJ found she could perform simple, routine, and repetitive task

jobs only, with simple, direct, concrete supervision, and with an SVP of one or two where tasks are

learned within 30 days. This RFC was very similar to the one described by the ALJ in the initial

hypothetical question he posed to Brown at the administrative hearing. The ALJ thoroughly

considered Hubbard’s subjective statements and the medical evidence of record, specifically finding

the symptoms described by Hubbard “not entirely consistent” with the medical and other evidence.

(Tr. 21). The ALJ also cited the minimal to normal objective medical examination findings, which

he found inconsistent with Hubbard’s assertion of debilitating pain symptoms. Relying upon

Brown’s testimony, the ALJ ruled Hubbard could perform her past relevant work as a housekeeper

cleaner. Accordingly, the ALJ concluded Hubbard was not disabled. (Tr. 15-26).

       Medical evidence:

       In the year preceding the onset of the relevant period, Hubbard received the following

medical care.

       Hubbard was seen by her treating physician, Dr. Paul Valentin-Stone (“Valentin-Stone”),

on June 16, 2014 for complaints of vertigo and back pain, and she stated that Mobic helped just a


                                                4
little. (Tr. 365). In response to her reports of lightheadedness, Valentin-Stone reduced her Lisinopril.

(Tr. at 365).

        Hubbard visited North Metro Medical center on June 23, 2014 for an episode of near-

syncope possibly related to a change in blood pressure medication, and was advised to stop taking

Norvasc and resume taking Lisinopril. (Tr. 333–34). A chest x-ray revealed no acute disease. (Tr.

341). Valentin-Stone saw Hubbard the same day after her visit to the emergency room, and stopped

her Norvasc. Valentin-Stone noted Hubbard should avoid heavy lifting, and recorded she was

responding well to present medications for arthritis and hypertension. (Tr. 368-70).

        Hubbard saw Valentin-Stone after an emergency room visit for syncope and vertigo on

September 17, 2014. (Tr. 371). About four months later, she saw Valentin-Stone complaining of

constant pain and asking to be checked for fibromyalgia. (Tr. 374).

        David Rhodes, M.D. (“Rhodes”) diagnosed bilateral median nerve impingement on March

9, 2015 and began planning right median nerve decompression. (Tr. 362-63).

        Valentin-Stone referred Hubbard to Voinea, a rheumatologist, who she visited on April 24,

2015. (Tr. 360). Voinea noted a positive ANA for lupus, explained warning signs of lupus, and

conducted more testing. She also prescribed Gabapentin for Hubbard’s fibromyalgia symptoms. (Tr.

360–61). Hubbard returned to Valentin-Stone on May 19, 2015 after being prescribed Plaquenil to

have her blood pressure medication changed. (Tr. 377).

        The relevant period for purposes of disability determination began on May 31, 2015.

Thereafter, on July 9, 2015, Valentin-Stone increased Hubbard’s Zoloft to 50 mg per day as she was

suffering anxiety and depression and had lost weight. (Tr. 381). He increased the Zoloft to 100 mg

a day on July 31, 2015 as Hubbard had improved on the Zoloft. (Tr. 385).


                                                   5
        On August 21, 2015, Rhodes performed a left median nerve decompression of the wrist. (Tr.

414). He performed a right median decompression of the wrist on September 16, 2015. (Tr. 431).

        Valentin-Stone saw Hubbard on September 11, 2015 for a follow-up, and she had complaints

of pain in her gums but was doing well on her current medication. (Tr. 517).

        Hubbard saw Blake Bennett, D.C. (“Bennett”), on October 6, 2015, with pain and discomfort

in the lumbar, right sacroiliac, right pelvic, and right buttock areas. She stated that sitting on a cold

bleacher seat made the pain much worse. Bennett planned spinal adjustments and electric muscle

stimulation. (Tr. 446). Hubbard visited Bennett again on October 13, 2015 for additional treatment.

(Tr. 445).

        Voinea saw Hubbard on October 27, 2015, and noted that Hubbard was not fully compliant

with her Plaquenil, sometimes taking only one or skipping it. (Tr. 595). Voinea advised her to take

her medication as prescribed and to use stretching exercises. In addition, Voinea prescribed Vitamin

D and noted a normal exam for low back pain. (Tr. 596).

        On November 6, 2015, State Agency consultants found that Hubbard could perform light

work while avoiding even moderate exposure to hazards. The consultants found no mental

restrictions. (Tr. 68–72, 81–84).

        Hubbard visited Valentin-Stone on December 28, 2015 for sinus congestion with complaints

of cough and bilateral hand pain. (Tr. 437).

        Bennett stated in a letter dated January 28, 2016 that Hubbard had low back pain radiating

into her right buttock and that lumbar x-rays showed L5-S1 disk narrowing, which could limit

bending, lifting, and carrying moderate to heavy objects. (Tr. 444).




                                                   6
        On February 11, 2016, State Agency consultants on reconsideration found that Hubbard

could perform light work while avoiding even moderate exposure to hazards and would be limited

to occasional stooping with no mental restrictions. (Tr. 97–101, 112–16).

        Hubbard requested stronger pain medicine on April 26, 2016, as she felt the Tramadol was

not helping and she still had low back pain. (Tr. 536). Hubbard requested hydrocodone from

Valentin-Stone on April 13, 2016, saying that Tramadol was not helping much with her back and

hip pain. (Tr. 534).

        Radiology of the right and left hands on August 25, 2016 showed no traumatic or arthritic

changes. (Tr. 460–61). A December 16, 2016 x-ray showed mild disk space narrowing at L5–S1.

(Tr. 638). A pelvic x-ray the same day showed minimal acetabular osseous spurring at each hip. (Tr.

639).

        Voinea saw Hubbard on June 6, 2017 for lupus and fibromyalgia. She noted that a recent x-

ray showed disk space narrowing at L5–S1. (Tr. 631).

        Valentin-Stone saw Hubbard for a follow-up visit on July 31, 2017, where she had a

vesicular red rash and herpes Zoster. (Tr. 563). She noted that they had tried compounded lotion P7,

gabapentin, Tramadol, and Zoloft for the fibromyalgia. (Tr. 632).

        ALJ error in failing to consider all of Hubbard’s impairments in combination:

        Hubbard contends the ALJ “sidestepped the requirement” of considering her impairments

both individually and in combination. Docket entry no. 10, page 12. The ALJ’s decision is clear.

He defined disability as the inability to engage in substantial gainful activity due to a “physical or

mental impairment or combination of impairments.” (Tr. 15, emphasis added). Throughout the

ALJ’s decision he stresses that an impairment or combination of impairments are considered, and


                                                  7
he explicitly writes that he considered “all symptoms” in reaching his RFC determination. (Tr. 20).

We presume that the ALJ did as he wrote, considered all of the evidence, and considered the

impairments both separately and in combination. See Wilburn v. Astrue, 626 F.3d 999 (8th Cir.

2010). There is no merit to the claim that the ALJ did not consider Hubbard’s impairments in

combination.

       Hubbard also argues that the ALJ egregiously erred in failing to properly consider her other

diagnosed impairments, “including vertigo, headaches, benign hypertension, hypotension, chronic

low back pain, disc space narrowing at L5-S1, low back muscle strain, arthritis, shoulder pain,

lumbalgia/lumbago, and anemia.” (Tr. 12). However, the ALJ’s opinion noted Hubbard’s

allegations that her ability to work was limited by lupus, CTS in both hands, syncope, vertigo, and

high blood pressure. (Tr. 21). Simply, the ALJ stated he considered all of Hubbard’s symptoms and

determined some of them to be severe but not disabling.1 Hubbard’s disagreement with the ALJ’s

conclusion does not mean the ALJ neglected to consider her symptoms and/or impairments. There

is no merit to Hubbard’s first claim for relief.

       ALJ error regarding her subjective allegations of pain:

       Hubbard contends the ALJ neglected to properly consider her subjective allegations. While

Hubbard is correct that the ALJ did not cite Polaski v. Heckler, 739 F.2d 1320 (8th Cir. 1984), this

is not an error, since the ALJ cited the relevant regulations which embody the Polaski factors, as

well as citing the relevant factors at length. (Tr. 20-21). After citing the relevant factors, the ALJ

thoroughly recited the objective medical evidence and other factors which supported his credibility

            1

The ALJ and Hubbard’s counsel agreed at the administrative hearing that the only medical
restriction imposed by a treating physician was Valentin-Stone’s prohibition on heavy lifting. (Tr.
45).

                                                   8
determination. This evidence included normal examination findings, the absence of any mental

health treatment from mental health professionals, intermittent mental health symptoms, which

improved with Zoloft, diagnosis of “mild” depression by Hubbard’s treating physician,

noncompliance with prescribed medications, relief from symptoms with medications without

significant side effects, and daily activities such as caring for her son, household chores, and

handling her finances. (Tr. 24, 626). The ALJ properly examined Hubbard’s credibility, applying

the relevant factors and considering her individualized situation. Hubbard’s claim that the ALJ’s

opinion illustrates a “glaring lack of knowledge of Eighth Circuit case law” is without merit. Docket

entry no. 10, page 13. The ALJ employed the proper approach, cited appropriate reasons, and

substantial evidence supports his credibility assessment. It is not appropriate for this Court to

perform a de novo review of the factors. Rather, our inquiry is whether substantial evidence

supports the ALJ’s findings. We find that it does.

       ALJ error in determining Hubbard had the RFC to perform her past relevant work:

       According to Hubbard, the ALJ’s determination that she could perform her past relevant

work as a housekeeper cleaner was flawed for two reasons: (1) he neglected to consider all of her

physical impairments; and (2) he failed to determine the physical demands of her past relevant work.

       The first of the two arguments is a challenge to the ALJ’s RFC determination. It “is the

ALJ’s responsibility to determine a claimant’s RFC based on all relevant evidence, including

medical records, observations of treating physicians and others, and claimant’s own descriptions of

his limitations.” Pearsall v. Massanari, 274 F.3d 1211, 1217 (8th Cir. 2001). Medical records from

treating physicians can provide affirmative medical evidence supporting an RFC determination.

Johnson v. Astrue, 628 F.3d 991 (8th Cir. 2011). Here, the records of Valentin-Stone, Voinea, and


                                                 9
Rhodes, the treating physicians, and treating chiropractor Bennett, were ample and provided a sound

basis for the ALJ to determine her RFC. Valentin-Stone’s opinion that Hubbard should avoid heavy

lifting was credited by the ALJ. Bennett’s treatment notes were found to be in agreement with

Valentin-Stone’s opinion on heavy lifting. The ALJ could and did rely, in large part, upon the

records of these doctors. The ALJ considered Hubbard’s own description of her limitations, and

discounted this testimony for valid reasons. The ALJ specifically considered the opinions of state

agency medical consultants, but found Hubbard had greater limitations than found by these

consultants. Specifically, the ALJ disagreed with the state agency psychological consultants’

finding that Hubbard’s mental impairments were non-severe. The ALJ could make the assessment

that he did, and substantial evidence supports his findings.

       Hubbard also contends that the ALJ failed to determine the physical demands of her past

relevant work. However, vocational expert Brown described Hubbard’s past work as “light, S.V.P.

two, unskilled” work. (Tr. 51). The ALJ is permitted to elicit vocational expert testimony on

Hubbard’s past relevant work, either as it was actually performed or as it is generally performed in

the national economy. See, e.g., Wagner v. Astrue, 499 F.3d 842, 853-54 (8th Cir. 2007). There was

no error in eliciting this evidence from Brown, nor in relying upon it.

       Substantial evidence supports the ALJ’s RFC determination, and his finding that this RFC

was consistent with Hubbard’s ability to perform her past relevant work.

       ALJ error in finding Hubbard had the RFC to perform a limited range of light work:

       We have already addressed Hubbard’s claim that the ALJ’s RFC determination was

erroneous. To a large extent, Hubbard’s fourth claim duplicates her earlier argument that the ALJ

did not consider all of her physical and mental impairments, and the Court’s reasoning and


                                                10
conclusion are unchanged. To the extent that Hubbard is claiming specific error in the ALJ’s failure

to address her mental impairments, this argument is without merit. The ALJ determined that

Hubbard had the severe impairments of generalized anxiety disorder and depressive disorder, and

addressed mental health issues in his opinion. Among other things, the ALJ noted Hubbard had

intermittent complaints of mental health issues, she had received no treatment from mental health

professionals, her depression was characterized as mild by Valentin-Stone, and she improved with

medication. (Tr. 23-24). We find no error in the ALJ’s RFC conclusion, including his findings

regarding Hubbard’s mental impairments.

       ALJ error in failing to fully and fairly develop the medical record:

       Hubbard’s final contention is that the ALJ erred by failing to order a psychological

evaluation to determine the extent and limiting effects of her depressive and generalized anxiety

disorders, and that he failed to order a neurological consultative exam to determine the full extent

of her fibromyalgia and arthritis. Even though Hubbard is correct that the ALJ has a duty to fully

and fairly develop the record, she fails to demonstrate how the record, which appears to contain all

treatment records during the relevant period, was inadequate and how additional reports would cure

the inadequacy. The objective medical evidence in this case was ample and the ALJ’s decision was

well-informed. See Martise v. Astrue, 641 F.3d 909, 926-27 (8th Cir. 2011) (ALJ not required to

order additional medical exams unless the existing medical record is insufficient). Valentin-Stone,

Voinea, Rhodes, and Bennett all treated Hubbard during the relevant period, as described herein.

There is no showing that additional examinations were necessary to ascertain Hubbard’s condition.

Under these circumstances, the Court finds no error in the ALJ’s reliance upon the record before

him.


                                                11
       In summary, substantial evidence supports the determinations reached by the ALJ. The

Court is mindful that its task is not to review the record and arrive at an independent decision, nor

is it to reverse if it finds some evidence to support a different conclusion. The test is whether

substantial evidence supports the ALJ’s decision. See, e.g., Byes v. Astrue, 687 F.3d 913, 915 (8th

Cir. 2012). This test is amply satisfied in this case.

       Based upon the foregoing, the Court recommends that Berryhill’s final decision be affirmed

and Hubbard’s complaint be dismissed with prejudice.

       IT IS SO ORDERED this 10th day of April, 2019.



                                                         UNITED STATES MAGISTRATE JUDGE




                                                  12
